LARSEN, Justice,
dissenting.
The opinion of the majority will result in the denial of appropriate chiropractic care to the appellees, despite this state’s legislatively enacted policy to provide necessary chiropractic care to those individuals who qualify for medical assistance. Accordingly, I dissent.
In this case, after the adoption of DPW’s regulation, both appellees were referred to Reading Hospital for chiropractic X-rays. The hospital was not able to provide either the required X-rays or a chiropractic analysis of those X-rays. As a result, appellees have been unable to receive optimal chiropractic care because they simply cannot obtain the necessary X-rays. This result, and the majority’s opinion upholding it, clearly contravene the policies of both the Public Welfare Code and Title XIX of the Social Security Act.
The Public Welfare Code provides that:
Payments on behalf of eligible persons shall be made for other services as follows:
(2) Rates established by the department for (i) other laboratory and X-ray services prescribed by a physician, chiropractor or podiatrist and furnished by a facility other than a hospital which is qualified to participate under Title XIX of the Federal Social Security Act, (ii) physician’s services consisting of professional care by a physician, chiropractor or podiatrist in his office, the patient’s home, a hospital, a nursing home or elsewhere, . . .
62 P.S. § 443.3 (emphasis added).
I would hold that appellee’s X-rays are covered within the broad category of “professional care” which chiropractors may provide in their offices and for which they may receive reimbursement under 62 P.S. § 443.3(2)(ii).1 Further, I *65would hold that a chiropractor’s office is precisely that type of “facility” which may be qualified to participate under Title XIX of the Social Security Act and in which a chiropractor may provide X-ray services for his patients, as provided in 62 P.S. § 443.3(2)(i).
This interpretation of the state Public Welfare Code is supported by pertinent provisions of Title XIX of the Social Security Act. That act provides that
(a) The term “medical assistance” means payment of part or all of, the cost of the following care and services . . . for individuals, . . . but whose income and resources are insufficient to meet all of such cost—
(3) other laboratory and X-ray services;
(6) medical care, or any other type of remedial care recognized under State law, furnished by licensed practitioners within the scope of their practice as defined by State law;
(13) other diagnostic, screening, preventive, and rehabilitative services;
(g) If the State plan includes provision of chiropractors’ services, such services include only—
(1) services provided by a chiropractor (A) who is licensed as such by the State and (B) who meets uniform minimum standards promulgated by the Secretary . ..; and
*66(2) services which consist of treatment by means of manual manipulation of the spine which the chiropractor is legally authorized to perform by the State.
42 U.S.C.A. § 1396d (emphasis added).
It is clear that chiropractors in Pennsylvania are licensed and, to some extent, expected to use X-rays in the provision of appropriate care for their patients; certainly, their services are not limited to manual manipulations of the spine. Unlike the majority, I am of the opinion that this breadth of services, contemplated by 42 U.S.C.A. § 1396d(g)(l), specifically allows for the reimbursement of costs for chiropractic X-rays.
Accordingly, I would affirm the order of the Commonwealth Court.

. In Pennsylvania, “chiropractic” includes “chiropractic diagnosis; ... the furnishing of necessary patient care for the restoration and maintenance of health and the use of scientific instruments of analysis, as taught in the approved schools and colleges of chiropractic .... ” 63 P.S. § 602(b). The “scientific instruments of analysis” *65which chiropractors are licensed to use in furnishing patient care clearly include X-ray equipment and X-rays. In fact, chiropractic colleges in Pennsylvania must offer as part of their standard course of instruction a class in X-rays. 63 P.S. § 604. In addition, before becoming licensed as a chiropractor, an individual must pass an examination which includes questions on the subject of X-rays. 63 P.S. § 610(a).